Battle, J. This case is very much like Driver v. Moore, recently decided by this court, 81 Ark. 80. The pleadings, the proof and the issues in the two cases were the same, except in this case it was shown “that the viewers appointed to view, survey and locate the proposed ditch never in fact viewed the route or line of the proposed ditch, nor made any survey of the same, nor located the same, nor assessed the lands for the purpose of constructing said ditch.” Upon the question presented by these facts the court in Driver v. Moore said: “The statute requires notice to be given of the filing of the report of the viewers, which report contains the assessments against the lands found to be benefited, and provides that 'any landowner may appear and object to the assessment and appeal from an order of the court confirming it. The assessment thus made by the viewers and confirmed by the court is conclusive and can not be questioned collaterally. Stanley v. Supervisors of Albany, 121 U. S. 535; Fallbrook Irrigation District v. Bradley, 164 U. S. 113; Oliver v. Monona Co., 117 Iowa, 43; Stone v. Little Yellow Drainage Dist., 118 Wis. 388.” According to Driver v. Moore, the judgment in this case should be affirmed, and it is so ordered.